IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
JOSEPH S. SIMMONS,
                                        NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                        FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
v.
                                        CASE NO. 1D16-0830
STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed June 2, 2016.

An appeal from an order of the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Joseph S. Simmons, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charlie Lee, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.